Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00425-CV

                             In the Interest of J.J.O., a Child

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-00377
                 The Honorable Todd Alexander Blomerth, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED October 31, 2018.


                                              _____________________________
                                              Karen Angelini, Justice